                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS


    CONSTANCE CLARK,                                          )
                                                              )
                               Plaintiff,                     )
                                                              )
    vs.                                                       )     Case No. 18-CV-1967-SMY-GCS
                                                              )
    FIDELITY COMMERCIAL LLP,                                  )
                                                              )
                               Defendant.                     )

                                    MEMORANDUM AND ORDER

YANDLE, District Judge:

           Plaintiff Constance Clark alleges that she was not paid overtime hours while she was

employed by Defendant Fidelity Commercial LLP (“Fidelity”) as a housekeeper at a Baymont Inn.

Fidelity was served with a Summons and Complaint but did not file an Answer or otherwise

respond by the November 8, 2018 deadline (Doc. 6). As a result, the Clerk of Court entered default

against Fidelity on January 17, 2019 (Doc. 10).

           In response to the entry of default, Gullshan Kumar Mehta, who identifies himself as the

defendant, filed a “Motion to Dismiss the Motion for Default Judgement,” contending he answered

the complaint on November 11, 2018 (Doc. 10). It appears that Mehta is not an attorney.

Therefore, he cannot defend this case pro se on Fidelity’s behalf.1 Accordingly, the “Motion to

Dismiss the Motion for Default Judgment” is STRICKEN.

           IT IS SO ORDERED.

           DATED: June 11, 2019


                                                                    STACI M. YANDLE
                                                                    United States District Judge

1
    Fidelity has been ordered to retain counsel by June 21, 2019.



                                                      Page 1 of 1
